Citation Nr: 1412018	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  06-21 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim for entitlement to service connection for tinnitus.  

A hearing was held on March 23, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in August 2011.  That development was completed, and the case was returned to the Board for appellate review.

In November 2012, the Board issued a decision denying entitlement to service connection for tinnitus.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a November 2013 Order, the Court vacated the part of the November 2012 Board decision that denied entitlement to service connection for tinnitus, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Reason for Remand:  To obtain a supplemental medical opinion

The Veteran was provided VA examinations in connection with his claim for entitlement to service connection for tinnitus in May 2006 and October 2011.  At both VA examinations, the examiner reviewed the claims file, performed an audiological examination and noted the Veteran's reported in-service noise exposure of engine room noise from work on a tub boat during service.  At the May 2006 examination, the Veteran reported constant bilateral tinnitus, described as a ringing/buzzing/humming sound, which he stated began in 1975.  At the October 2011 examination, the Veteran reported daily ringing in the ears bilaterally, lasting for 30-40 minutes, experienced since 1973.  The May 2006 examiner stated that the documentation in the Veteran's claims file, demonstrating normal hearing bilaterally at separation from active duty, supports his opinion that the Veteran's tinnitus was not a result of noise exposure in service.  The October 2011 examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure, because his audiological examination at separation demonstrated normal hearing without any shift in hearing bilaterally, and because the Veteran did not report "ringing in the ears" at separation. 

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA medical opinions provided to be inadequate for adjudicatory purposes, because both reports provide a rationale which solely comments upon the lack of documentation in the service medical records, and disregards without comment the competent lay testimony of the Veteran regarding his subjective experience regarding the onset of tinnitus.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (finding inadequate a VA examiner's opinion which relied on the absence of contemporaneous medical evidence and "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the Veteran's] disability such that his claim of service connection could be proven").  The Veteran is competent to report subjectively-experienced ringing in his ears, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Such lay evidence is particularly important in the present case, considering the inherently subjective nature of tinnitus.  See Charles v. Principi, 16 Vet. App. 360 (2002).

Thus, the Board determines that remand is required in order to provide the Veteran with an adequate VA medical opinion which is supported by a well-reasoned rationale and which takes into account the Veteran's competent lay statements.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to an appropriate VA medical professional to provide a supplemental opinion on the nature and etiology of the Veteran's current tinnitus.  The examiner must be given full access to the Veteran's complete VA claims file and electronic file for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and electronic files were reviewed in connection with this examination.  
  
If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus arose during service or is otherwise causally or etiologically related to any incident of service, to include in-service noise exposure to tub boat engines.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

a.  In providing an etiological opinion, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that the Veteran's current tinnitus was caused by noise exposure in service as opposed to some other cause.

b.  The examiner must consider the significance of the Veteran's lay statements regarding the onset of tinnitus (to include those made by the Veteran at the March 2006 and October 2011 VA examinations and at the March 2011 Board hearing) in coming to a conclusion regarding etiology.

c.  The examiner is further directed that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  An opinion that relies solely upon a lack of documentation in the service medical records, and disregards without comment the competent lay testimony of the Veteran, will be deemed insufficient.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

2.  Thereafter, review the claims folder and ensure the aforementioned development action has been conducted and completed in full.  If development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2013); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, conduct any additional development deemed necessary, and readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


